Citation Nr: 1529636	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-31 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Florida/South Georgia, Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for medical expenses for service rendered at West Marion Community Hospital (WMCH) on July 24, 2013. 


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision by the North Florida/South Georgia, Veterans Health System (Agency of Original Jurisdiction or AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  On July 19, 2013, the Veteran had blood drawn from her left arm at VA Community Based Outpatient Clinic (CBOC) in Ocala.  See July 22, 2013 VA Medical Records (VAMRs).  On July 22, 2013, she telephoned CBOC Ocala and spoke to a VA nurse.  The Veteran reported that, since the blood draw on July 19th, she had experienced pain in her wrist and could no longer fully extend her arm, and that her left arm "feels like a bunch of rubber bands."  Thereafter, the Veteran sought treatment at a private facility - WMCH - on July 24, 2013 for an aching sensation in her left arm, occasional shooting pains, tingling, and some numbness in the left wrist.  See July 24, 2013 Private Medical Records (PMRs).  

The Veteran has stated that she should be reimbursed for the cost of her treatment at WMCH because she was treated for an injury that was due to a "labtech at the Ocala VA clinic on 7/19/13."  See Written statement dated August 15, 2013.  She has raised a claim for compensation under 38 U.S.C.A. § 1151, in that she contends that she developed a left upper extremity disability as a result of VA treatment.  In essence, she maintains that benefits should be paid pursuant to 38 U.S.C.A. § 1728 since the disability for which she received treatment should be subject to compensation under 38 U.S.C.A. § 1151 (paid as if service-connected). 

Thus, the matter of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left upper extremity disability has been raised and is inextricably intertwined with the matter currently on appeal.  Accordingly, the issue on appeal must be deferred pending adjudication of the newly raised claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

1. After complying with the duty to notify and assist, the RO must adjudicate the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left upper extremity disability as a result of VA treatment on July 19, 2013 at the CBOC in Ocala.  The Veteran should be notified of this decision and of her appellate rights.

2. Then, readjudicate the claim on appeal in light of all of the evidence of record. If the issue on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


